Exhibit 10.1

November 7, 2006                    

SENT VIA EMAIL AND FEDEX

Mr. Surendra Pai

Dear Suren:

By your signature below, you agree to modify Section 9.3(e) of your employment
contract with Authentidate dated October 27, 2004, to extend the time within
which Authentidate and you must reach agreement on a renewal of your contract to
avoid the automatic termination of your employment, to December 15, 2006.
Section 9.3(e) as modified shall read as follows:

e. In the event the Company fails to notify the Employee in accordance with
Section 8.2, or after notifying the Employee fails to reach an agreement on a
new employment agreement prior to December 15, 2006, Employee’s employment shall
terminate on December 15, 2006 and the Company shall pay the Employee the
Severance Payment; Accrued Compensation, and the Continuation Benefits.

 

Very truly yours,

/s/ J. Edward Sheridan

J. Edward Sheridan Chairman, Compensation Committee

Agreed and accepted:

/s/ Surendra Pai

Surendra Pai

 

Cc:   Victor H. Boyajian   Sonnenschein, Nath & Rosenthal, LLP   1221 Avenue of
the Americas   New York, New York 10020